By the Court :
This is an appeal from a judgment entered in favor of defendant in an action upon a street assessment. There was n.o appearance or points and authorities filed on behalf of the respondents, or of any of them, on the hearing in this Court. The findings of the Court are quite voluminous, and do not seem to us to support the judgment. On the other hand, we think that the judgment upon the findings should have been for the plaintiff.
Judgment reversed, and cause remanded to the Superior Court of the city and county of San Francisco, with directions to enter a judgment upon the findings in favor of the plaintiff, as prayed for in the complaint.